989 So.2d 105 (2008)
Carolyn LEWIS, Individually and on Behalf of Her Minor Children, Sharandall Mallie LEWIS and Randall Lewis, Jr., and Schenita Michelle Lewis
v.
The STATE of Louisiana, Medical Center of Louisiana at New Orleans (Charity Hospital), Through the BOARD OF SUPERVISORS AT LOUISIANA STATE UNIVERSITY AND MECHANICAL COLLEGE, et al.
No. 2008-C-1040.
Supreme Court of Louisiana.
August 29, 2008.
*106 In re Louisiana State of;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. F, No. 03-14003; to the Court of Appeal, Fourth Circuit, No. 2007-CA-0546.
Denied.